JOHNSON, Judge.
Defendant Godwin’s Appeal
Defendant Godwin contends that the court improperly admitted hearsay testimony through the investigating officer. The officer testified that he had taken a photographic lineup to the store and that the cashier had tentatively identified Godwin. He returned later with the same lineup. Over defendant Godwin’s objection, the officer then testified that the cashier “stated that she had thought about this further and she was almost positive that this was the man that had held the gun on” the pharmacist. The *734cashier had earlier testified on direct that she was able to identify Godwin positively. On cross-examination she admitted that she wasn’t sure that she identified him the first time she saw the lineup, but that she did identify him positively. The testimony objected to thus corroborated her testimony and was properly admitted. State v. Burns, 307 N.C. 224, 297 S.E. 2d 384 (1982). Assuming error, arguendo, defendant still must show prejudice. G.S. 15A-1443(a). The pharmacist testified repeatedly that he unequivocally identified defendant Godwin; in addition, the officer later repeated without objection substantially the same testimony concerning the cashier’s statements. Defendant Godwin has thus failed to meet his burden and this assignment is overruled. See State v. King, 64 N.C. App. 574, 307 S.E. 2d 805 (1983).
Defendant Godwin also challenges the court’s failure to give a requested jury instruction on his failure to testify. Defendant Hall presented many witnesses and testified himself. Godwin argues that the jury was impressed to his prejudice by this “striking” difference, and the court’s failure to give his expanded instruction requires a new trial. The court gave the pattern jury instruction, which clearly informed the jury of the law and gave the substance of the requested instruction. That is all that is required by law. See G.S. 15A-1232. This assignment is overruled.
Defendant Hall’s Appeal
Upon oral motion of the prosecutor when defendant Hall’s case was called for trial, the court joined his trial with defendant Godwin’s. Defendant Hall assigns error. The prosecutor’s motion was timely and in proper form. State v. Slade, 291 N.C. 275, 229 S.E. 2d 921 (1976). Whether to allow it was within the discretion of the court. Id. Defendant Hall argues that his trial strategy was unfairly compromised by Godwin’s failure to testify. This argument has previously been rejected by this Court. State v. Wilhite; State v. Rankin; State v. Rankin, 58 N.C. App. 654, 294 S.E. 2d 396, cert. denied and appeal dismissed sub nom. State v. Wilhite & Rankin, 307 N.C. 129, 297 S.E. 2d 403 (1982). Defendant Hall also argues that the additional drug charge against Godwin made consolidation unfair. The chemical identity with the stolen drugs of the drugs found in Godwin’s car, the short time interval between their discovery and the robbery, and the relatively rare use of the drugs, easily permit the conclusion that the possession *735charge was part of the same act or transaction, G.S. 15A-926(b), and consolidation was thus proper. The defendants did not raise any antagonistic defenses or try to shift the onus of criminal responsibility. Instead, they offered mutually independent alibi defenses. We conclude that the court did not abuse its discretion in joining the cases. See State v. Cook, 48 N.C. App. 685, 269 S.E. 2d 743, disc. rev. denied, 301 N.C. 528, 273 S.E. 2d 456 (1980) (consolidation held proper where each defendant testified that the other shot victim).
Defendant Hall’s other assignment challenges the sufficiency of the State’s evidence, apparently for its failure to refute his substantial alibi and identification evidence. There was ample contradictory eyewitness evidence from which the jury could find him guilty, however. This assignment is, therefore, totally without merit.
Both defendants received a fair trial, free of prejudicial error.
No error.
Judges Arnold and Phillips concur.